889 F.2d 1098
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SEATTLE MARINE FISHING SUPPLY, Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 89-1401.
United States Court of Appeals, Federal Circuit.
Sept. 6, 1989.

Before MARKEY, Chief Judge, EDWARD S. SMITH, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
ORDER
MARKEY, Chief Judge.


1
The court having considered the motion of the United States to dismiss and the submissions of the parties,

IT IS ORDERED THAT:

2
(1) the motion is granted and the appeal is dismissed.


3
(2) costs are awarded to the United States.